Case 1:15-cr-00252-PKC-RML Document 1516 Filed 03/25/21 Page 1 of 5 PageID #: 26447




                                                                                        Norton Rose Fulbright US LLP
                                                                                        1301 Avenue of the Americas
                                                                                        New York, New York 10019-6022
                                                                                        United States
    March 25, 2021
                                                                                        Mayling C. Blanco
    VIA ECF                                                                             Partner
                                                                                        Direct line +1 212 318 3340
                                                                                        mayling.blanco@nortonrosefulbright.com

    The Honorable Pamela K. Chen                                                        Tel +1 212 318 3000
    United States District Judge                                                        Fax +1 212 318 3400
    Eastern District of New York                                                        nortonrosefulbright.com
    225 Cadman Plaza East
    Brooklyn, New York 11201

    Re:         United States v. Full Play Group, et al.
                Criminal Docket No. 15-252 (S-3) (PKC)

    Dear Judge Chen:

            The defendant, Full Play Group S.A. (“FPG”), respectfully submits this letter with regard
    to the government’s production of certain information to Your Honor for in camera review and in
    response to the government’s March 23, 2021 letter. The Court held a hearing on certain discovery
    questions on March 3, 2021 and issued an order requiring the government to produce for in camera
    review as soon as possible all PowerPoint decks in its possession from Fox, Torneos, Traffic,
    Datisa, T&T Sports Marketing Ltd., Fox Pan American Sports, CONCACAF, CONMEBOL, and
    FIFA (the “Relevant Entities”). (See Mar. 3, 2021 Order, “the Order”). We respectfully request
    that the Court modify the Order to compel the government to produce for in camera review all
    substantive communications from the Relevant Entities regardless of form, PowerPoint decks or
    otherwise. Additionally, in their March 23, 2021 letter, the government references a letter it is
    submitting ex parte to the Court on behalf of Torneos y Competencias (“Torneos”) raising other
    discovery concerns. We request that the underlying arguments contained in the Torneos letter be
    made available to the parties so that we can appropriately respond to them.

             At the outset, we note that the government’s production complied with the Order, which
    specified only the production of PowerPoint decks. The PowerPoint decks became the focal point
    of the oral argument as these were specifically referenced in the government’s reply of January
    15, 2021 submission. (ECF No. 1476 at 4-5). However, this letter also made clear that other
    substantive communications existed, but that the government would “provide such information,”
    rather than the communication itself, only if these were “substantive, material, non-public
    information not otherwise available in the underlying documents produced by the government.”
    (Id. at 4). To ensure that the Court would be considering all substantive communications, after the
    hearing we engaged in meaningful communications with the government seeking an agreement
    that there was no material distinction between a substantive PowerPoint and other forms of


  Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.

  Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
  Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright
  Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain regulatory
  information, are available at nortonrosefulbright.com.
Case 1:15-cr-00252-PKC-RML Document 1516 Filed 03/25/21 Page 2 of 5 PageID #: 26448

   The Honorable Pamela K. Chen
   March 25, 2021
   Page 2


   substantive communication. While we are appreciative that in the course of these communications
   the government confirmed there are no white papers, we could not reach an agreement on the
   remainder of the substantive communications in their possession. Id. Since the issue remains
   unresolved, we respectfully request that the Court modify the Order to include for in camera
   review all substantive communications from the Relevant Entities, whether they take the form of
   PowerPoint decks, reports, presentations, letters, emails, or other communications.

           Substance over Form – DOJ Guidance

           Substantive communications between the government and the Relevant Entities are
   indistinguishable from the PowerPoint decks and should be treated in the same manner. The
   Department of Justice has made clear that in reviewing substantive case-related communications
   for materiality, the government should focus on substance rather than form. (See Memorandum
   from David W. Ogden, Deputy Attorney General, to Department Prosecutors, Guidance for
   Prosecutors Regarding Criminal Discovery, Jan. 4, 2010 (the “Ogden Memo”) (“Prosecutors
   should also remember that . . . the format of the information does not determine whether it is
   discoverable. For example, material exculpatory information that the prosecutor receives during
   a conversation with an agent or a witness is no less discoverable than if that same information were
   contained in an email.”)). 1 The Ogden Memo also recognizes that “substantive case-related
   communications,” including communications “between prosecutors and/or agents and witnesses
   and/or victims” are discoverable and include, but are not limited to, “factual reports about
   investigative activity, factual discussions of the relative merits of evidence, factual information
   obtained during interviews or interactions with witnesses/victims, and factual issues relating to
   credibility.”    Id.    There should be no serious dispute that “substantive case-related
   communications” between the Related Entities and the government can just as easily take the form
   of a factual report, factual discussions, emails, or letter communications and do not exist only in
   the form of a PowerPoint deck.

           There is strong indicia suggesting extensive substantive communications between the
   Relevant Entities and the government. In court filings, several of the Relevant Entities reported
   significant legal fees incurred preparing “investigative reports” and other materials, sometimes
   even at the request of the government. For example, in its initial victim restitution submission,
   FIFA wrote that it “prepared investigative reports based on its findings from the above-referenced
   investigation. These reports bore directly on schemes described in the U.S. criminal indictment,
   and were ultimately provided to the U.S. government. The fees for preparing the thousands of
   pages of reports and tens of thousands of pages of exhibits, and transmitting them to the Swiss and
   U.S. governments are CHF 1,716,262.63.” (ECF No. 988 at 13) (emphasis added). Similarly,
   CONCACAF’s supplemental victim restitution submission requested: “$1,927,123 in attorney
   fees and related expenses as a result of its attorneys’ participation in the investigation and
   prosecution of the offenses through activities such as communicating and meeting with the
   Government [and] preparing and making factual presentations to the Government.” (ECF No. 1013
   at 7-8). Only 300 pages of PowerPoint decks have been submitted for in camera review, only nine
   1
    FPG understands that Department of Justice guidance to prosecutors is not binding precedent, but nevertheless
   provides compelling support for production of these communications for in camera review.
Case 1:15-cr-00252-PKC-RML Document 1516 Filed 03/25/21 Page 3 of 5 PageID #: 26449

   The Honorable Pamela K. Chen
   March 25, 2021
   Page 3


   pages from the confederations, namely CONCACAF. (See ECF No. 1505, 1511). This seems
   wholly inconsistent with the extensive materials FIFA, CONCACAF and other entities claim to
   have been presented to the government. Any communications made in furtherance of these
   investigatory mandates, regardless of whether the government in its sole determination as the
   prosecutors in this matter finds them useful to the defense’s case, are material. We are unsure why
   a communication – a traditional letter, an email, an investigative report, or otherwise – that bears
   substantive information should be treated differently than PowerPoint decks that contain similar
   information and which the Court has already ordered be turned in for in camera review.
   Accordingly, FPG respectfully submits that substantive case-related communications, like the
   PowerPoint decks, should be reviewed in camera

          Format of Production

           The government indicated in its letters to the court dated March 11, 2021 and March 19,
   2021 that “[t]o the extent such presentations include substantive, material, non-public information
   not otherwise available in the underlying documents produced by the government, the
   government. . . will disclose, as appropriate, such information in letter form.” (ECF No. 1505,
   1511). The government’s March 23, 2021 letter on behalf of Torneos similarly stated that “to the
   extent the Court holds that information contained within the PowerPoint decks is discoverable, the
   government reiterates its request that it be permitted to provide that information in letter form.”
   (Mar. 23, 2021 Gov’t Ltr.). Your Honor already noted that: “I don't think the Government should
   rely on, or make an argument, that because the defense can get the same information from another
   source it makes this source of that information . . . immaterial.” (Mar. 3, 2021 Hr’g Tr. at 63:10-
   13). Yet, the government has expressed its intention to do just that on several occasions without
   providing any rationale for this approach. Your Honor has already ruled that at least an in camera
   review is warranted. We simply request that the ruling be extended to similar substantive
   communications not contained in the form of a PowerPoint.

          Materiality Standard

           Further complicating this matter is that the government has assumed a more onerous
   materiality standard than dictated by the case law. (See Mar. 3, 2021 Hr’g Tr. at 19:06-11
   (describing the materiality standard as “essentially a requirement that there would be some strong
   indication that the information or documents in question will play an important role in uncovering
   admissible evidence, aiding in witness preparation, corroborating testimony, assisting in
   impeachment or rebuttal.”)). The government relies on the proposition articulated in Stein that
   “[t]here must be some indication that the pretrial disclosure of the disputed evidence would . . .
   enable[ ] the defendant significantly to alter the quantum of proof in his favor.” United States v.
   Stein, 488 F. Supp. 2d 350, 357 (S.D.N.Y. 2007) (quoting United States v. Maniktala, 934 F.2d
   25, 28 (2d. Cir. 1991)). However, the Stein court made clear that materiality “is not a heavy burden”
   and emphasized that the government must take a broad view of materiality. Id. at 359; see also
   United States v. Urena, 989 F. Supp. 2d 253, 261 (S.D.N.Y. 2013) (“Too much should not be
   required in showing materiality.”) (quoting 2 Charles Alan Wright et al., Federal Practice and
   Procedure Criminal § 254 (4th ed. 2013)). “Evidence is material as long as there is a strong
Case 1:15-cr-00252-PKC-RML Document 1516 Filed 03/25/21 Page 4 of 5 PageID #: 26450

   The Honorable Pamela K. Chen
   March 25, 2021
   Page 4


   indication that it will play an important role in uncovering admissible evidence, aiding witness
   preparation, corroborating testimony, or assisting impeachment or rebuttal.” Id. FPG raises this
   concern to ensure that all the parties are operating under a common materiality standard and not
   under a narrower one than is supported by the case law. In particular, the government has
   acknowledged that substantive communications related to resolution of the Relevant Entities
   criminal exposure exist, but the government has determined that such communications “do not
   include admissions, arguments, or other information material to the case before the Court.” (ECF
   No. 1476 at 4). Clearly, documents that reflect, inter alia, the position of alleged coconspirators
   on whether they broke the law, how they broke the law, which laws they broke or did not break,
   any denials of liability by the entities or their employees and facts presented to the government in
   support of any of the foregoing will assist the defense in "uncovering admissible evidence, aiding
   witness preparation, corroborating testimony, or assisting impeachment or rebuttal.” The
   government’s mistakenly stringent view of the materiality standard further support FPG’s request
   for in camera review of all substantive communications. In light of this divergence in view, we
   ask the Court to instruct the government to apply the appropriate materiality standard under Rule
   16. Moreover, the prosecution team would be hard pressed to conceive of all potential defense
   strategies.

          Ex parte submission

           In its March 23rd submission, the government attached an ex parte submission by Torneos.
   As the Court is well aware, ex parte submissions are unusual and here there has been no specific
   reason as to the basis for this particular submission. See generally United States v. Graham, 257
   F.3d 143, 149-51 (2d Cir. 2001) (recognizing a “strong presumption” in favor of public access to
   judicial documents.) In this instance, the Court is dealing with complex issues regarding the
   government’s ever growing and more challenging discovery obligations regarding
   communications with co-defendants in this case. This perplexing, ex parte submission not only
   demonstrates the close relationship between Torneos and the government, but it also underscores
   the argument that there are many substantive communications that are not PowerPoints but are
   nevertheless substantive communication that should be reviewed by the Court. To the extent this
   document is material to the defense, it should be disclosed, and to the extent it contains additional
   argument relevant to the issue of discoverability, it should likewise be disclosed so that in fairness
   we can address these issues before the Court. To the extent there are concerns regarding
   confidentiality, we request that the Court order disclosure of the unredacted letter “For Attorney’s
   Eyes Only.” Without disclosure, the parties are left with no opportunity to consider those
   arguments so that it may respond accordingly.

          Conclusion

          For the reasons stated herein, we respectfully ask the Court to modify the Court’s prior
   Order to apply to other substantive communication that are not in the form of a PowerPoint for the
   Court’s in camera review. We further request that the ex parte letter from Torneos on the topic of
   materiality and disclosure should be made available to allow the Defendants to respond.
Case 1:15-cr-00252-PKC-RML Document 1516 Filed 03/25/21 Page 5 of 5 PageID #: 26451

   The Honorable Pamela K. Chen
   March 25, 2021
   Page 5


          We remain at the Court’s disposal should Your Honor have any questions or concerns.

   Respectfully,

   /s/ Mayling C. Blanco

   Mayling C. Blanco

   cc:    Counsel of record (via ECF)
          Clerk of Court (PKC)(via ECF)
